Citation Nr: 1137577	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  07-06 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for Crohn's disease, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to November 1967.  He has verified service in Vietnam.  

These matters come before the Board of Veterans' Appeals (BVA or Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.

The Board observes that the Veteran additionally filed a notice of disagreement and a substantive appeal with service connection claims for posttraumatic stress disorder (PTSD) and right ear hearing loss.  An October 2009 Decision Review Officer (DRO) decision granted entitlement to service connection for right ear hearing loss, effective August 15, 2005, his date of claim.  An April 2011 DRO decision granted service connection for PTSD with panic disorder, effective August 15, 2005, his date of claim.  The Veteran did not appeal the effective dates or rating assigned.  Therefore, these issues are not in appellate status.  

The Veteran testified before a Decision Review Officer (DRO) in May 2009.  A transcript of the hearing is of record.  

The issues of entitlement to service connection for Crohn's disease and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran is noted to have entered active duty in February 1966 with preexisting left ear hearing loss. 

2.  There is competent evidence that the Veteran's preexisting left ear hearing loss permanently worsened during service beyond its natural progression. 


CONCLUSION OF LAW

The Veteran's preexisting left ear hearing loss was aggravated during service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Where a veteran served during a period of war or during peacetime service after December 31, 1946, he or she is presumed in sound condition except for defects noted when examined and accepted for service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).

VA regulations provide that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment. 38 C.F.R. § 3.304(b).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the Veteran later complains about. See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

When no preexisting condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry, and the burden then falls on the government to rebut the presumption of soundness by 'clear and unmistakable' (obvious or manifest) evidence that the Veteran's disability was both 1) pre-existing and 2) not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); VAOPGCPREC 3-03 (July 16, 2003); see also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  If this burden is met, then the Veteran is not entitled to service-connected benefits.

A preexisting injury or disease will be presumed to have been aggravated in service in cases where there was an increase in disability during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2011).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progression of the condition.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id. However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

The U.S. Court of Appeals for Veterans Claims has held that 'temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.'  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

After review of all the evidence of record, the Board finds that left ear hearing loss was noted on the service entrance examination.  Specifically, in February 1966, he underwent a pre-induction examination, which noted the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
10
25
55

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  However, the February 1966 induction hearing evaluation discussed below appears to have been conducted using the ASA standards. Therefore, in order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.  For ISO conversion, the Board added (+15) (+10) (+10) (+10) (+5).

Although the examiner did not comment as to the Veteran's degree of hearing loss, the Board notes that the Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that threshold levels of above 20 decibels indicate at least some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Indeed, even for VA purposes as per 38 C.F.R. §3.385, left ear hearing loss was clearly established.  Thus, since a left ear hearing disorder was noted on the February 1966 entrance examination, the Veteran is not entitled to the presumption of sound condition.  38 U.S.C.A. § 1111.  

The outstanding question is whether there was aggravation of the Veteran's left ear hearing loss.  Although a separation examination was provided in November 1967, audiometric findings were not obtained.  There are also no in-service complaints of left ear hearing loss.  Nevertheless, as will be described in more detail below, the competent evidence demonstrates that the Veteran's preexisting left ear hearing disorder was aggravated by active service.  

Under 38 C.F.R. § 3.306(b)(2), due regard will be given the places, types, and circumstances of service and particular consideration will be accorded combat duty and other hardships of service.  The development of symptomatic manifestations of a preexisting disease or injury during or proximately following action with the enemy or following a status as a prisoner of war will establish aggravation of a disability.  

The Veteran's personnel records reflecting a principal duty of cannoneer.  The Board has also considered various correspondence and testimony from the Veteran, describing his exposure to loud noise in service during action with the enemy in Vietnam.  See October 2006 notice of disagreement, May 2009 DRO Hearing Testimony.  Therefore, in giving due consideration to the places, types, and circumstances of his service, noise exposure is conceded.  See 38 U.S.C.A. § 1154.  This provides some support of constant high noise exposure during his military service.  

Moreover, the Board notes that the Veteran has been granted service connection for right ear hearing loss, despite there not being separation audiometric findings of record.  In awarding right ear hearing loss, the RO placed high probative value on a June 2009 VA examiner's opinion.  The June 2009 VA examiner acknowledged that information regarding the Veteran's hearing status was not shown at time of separation from service.  She noted that the Veteran had reported significant noise exposure while in service.  The VA examiner indicated that the Veteran's degree of hearing loss at the present time was greater than expected for an average person of his age.  Given all these factors, she noted that the Veteran's current right ear hearing loss was at least as likely as not due to noise exposure in the military. 

An additional VA opinion was obtained in June 2010 to address the Veteran's left ear hearing loss.  The VA examiner indicated that due to the lack of reported audiological evidence at the Veteran's separation physical, she could not resolve the issue of whether or not the Veteran's preexisting left ear hearing loss was aggravated by his military noise exposure without resort to mere speculation. 

The Board has conceded that the Veteran was exposed to military noise exposure in service.  The June 2009 VA examiner essentially indicated that the Veteran's degree of hearing loss in the present day was greater than expected for an average person his age.  While the June 2010 VA examiner was unable to determine whether or not the Veteran's preexisting left ear hearing loss was aggravated by military noise exposure, it is logical to presume that his hearing worsened due to the conceded significant in-service noise exposure.  Supporting this theory is the fact that the Veteran has been awarded service connection for his right ear essentially reflecting that his hearing was damaged by his in-service noise exposure.  There is no indication that the Veteran was only exposed to in-service noise in his right ear or that the damage was limited to the right ear alone.  Based on this, it is reasonable to assume that the Veteran's preexisting left ear hearing loss was aggravated by service. 

Most importantly, the claims folder is negative for any countervailing medical evidence that would suggest there was no increase in hearing loss or that the increase in his left ear hearing loss disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  Resolving all reasonable doubt in his favor, the evidence supports service connection for left ear hearing loss on the basis of aggravation of a preexisting disorder during service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Veteran may only be service connected for the aggravation of his left ear hearing loss caused by service.  See 38 C.F.R. § 3.322(a). The extent of the left ear hearing loss caused by aggravation is not before the Board at this time.


ORDER

Service connection for left ear hearing loss is granted.


REMAND

As indicated previously, the VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to assist also includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim. 

Social Security Administration-  The Board notes that records in the claims file indicate that the Veteran may be in receipt of Social Security Administration (SSA) disability benefits.  A November 2006 VA treatment record noted that the Veteran was in receipt of SSA disability benefits.  The Veteran intimated that he was in receipt of SSA disability in an October 2006 statement, wherein he indicated that he retired at age 62 out of the desire to seek seclusion.  However, at a March 2011 VA examination the Veteran reported that he was in receipt of SSA retirement, since he was 62 years old.  It is therefore unclear whether or not the Veteran is receiving disability benefits, and for what disorders, if any.

VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  Indeed, the Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  As it is unclear whether the Veteran is receiving disability benefits associated with his Crohn's disease or hypertension, the Veteran should be contacted to determine whether there are potentially relevant documents.  If the Veteran is in receipt of SSA benefits associated with his Crohn's disease or hypertension, these records must be obtained. 

VA Examinations-  Under the VCAA, VA is obligated to obtain a VA medical opinion for claims in cases, such as these, where there is (1) evidence of a current disability, (2) evidence of an in-service event, injury, or disease, and (3) an indication that there may be a connection between the two.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran maintains that his diagnosed Crohn's disease and hypertension are the result of his exposure to Agent Orange while serving in the Republic of Vietnam during the Vietnam era.  He alternately asserts that he has been suffering from chronic diarrhea since his active service, which he is competent to report.  He also argues that his hypertension was either caused or aggravated by his PTSD.  See DRO Hearing Transcript at 2.  Thus, while neither Crohn's disease nor hypertension are listed among the diseases that are presumed to be related to herbicide exposure, which negates a presumption of service connection for these diseases under 38 C.F.R. §§ 3.307, 3.309(e), proper consideration of the direct and secondary service connection claims is still necessary, which includes affording a VA examination.  

Corrective VCAA Notice-  The Board notes that the November 2005 VCAA notice letter did not address his claim regarding hypertension as it relates to herbicide exposure or his service connected PTSD.  As such, corrective VCAA notice regarding this specific relationship should be sent to the Veteran. 

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran corrective VCAA notice pertaining to the issue of entitlement to service connection for hypertension, to include as secondary to herbicide exposure and his service connected PTSD. 

2.  Contact the SSA to determine whether the Veteran is in receipt of SSA disability benefits.  If the Veteran is in receipt of SSA disability benefits obtain a copy SSA of any decision and medical records used to determine disability eligibility.  Any negative search result should be noted in the record.  

3.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination to evaluate the relationship between his Crohn's disease and active duty service.  The examiner is asked to provide an opinion as to whether it is at least as likely as not that any current Crohn's disease had its onset during the Veteran's active service or is otherwise causally related to his service, to include herbicide exposure.  The examiner should also comment as

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his Crohn's disease and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  

4.  Next, schedule the Veteran for a VA examination to address the nature and etiology of his hypertension.  The examiner is asked to provide an opinion as to whether it is at least as likely as not that any current hypertension had its onset during the Veteran's active service or is otherwise causally related to his service, to include herbicide exposure.  If no such relationship is established, the examiner should state whether it is at least as likely as not that the Veteran's hypertension was caused by or aggravated by his service-connected PTSD.  If it is determined that aggravation beyond the natural progress of disorder exists, the examiner should be asked to identify the baseline level of severity of the symptoms prior to aggravation and the level of severity of symptoms due to service connected aggravation.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered should be provided.  

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


